Name: Commission Directive 2003/46/EC of 4 June 2003 amending Directive 2001/32/EC as regards certain protected zones exposed to particular plant health risks in the Community
 Type: Directive
 Subject Matter: natural and applied sciences;  agricultural policy;  agricultural activity;  environmental policy
 Date Published: 2003-06-05

 Important legal notice|32003L0046Commission Directive 2003/46/EC of 4 June 2003 amending Directive 2001/32/EC as regards certain protected zones exposed to particular plant health risks in the Community Official Journal L 138 , 05/06/2003 P. 0045 - 0046Commission Directive 2003/46/ECof 4 June 2003amending Directive 2001/32/EC as regards certain protected zones exposed to particular plant health risks in the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), as last amended by Commission Directive 2003/22/EC(2), and in particular the first subparagraph of Article 2(1)(h) thereof,Having regard to the request made by Greece,Whereas:(1) Since 1993, by Commission Directive 92/76/EEC(3) and then by Commission Directive 2001/32/EC of 8 May 2001 recognising protected zones exposed to particular plant health risks in the Community and repealing Commission Directive 92/76/EEC(4), as last amended by Directive 2003/21/EC(5), Greece was recognised as a protected zone in respect of Gonipterus scutellatus Gyll.(2) Due to a clerical error in the preparation of Commission Directive 2003/21/EC amending Directive 2001/32/EC, the amended text did not refer to Greece in connection with Gonipterus scutellatus Gyll. However, the reasons which led Greece to be recognised as a protected zone in respect of Gonipterus scutellatus Gyll. remain valid.(3) Directive 2001/32/EC should therefore be amended accordingly.(4) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DIRECTIVE:Article 1The Annex to Directive 2001/32/EC is amended in accordance with the Annex to this Directive.Article 2Member States shall adopt and publish by 15 June 2003 at the latest the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof.They shall apply those provisions from 16 June 2003.When Member States adopt those provisions, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. Member States shall determine how such a reference is to be made.Article 3This Directive shall enter into force on the third day following that of its publication in the Official Journal of the European Union.Article 4This Directive is addressed to the Member States.Done at Brussels, 4 June 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 169, 10.7.2000, p. 1.(2) OJ L 78, 25.3.2003, p. 10.(3) OJ L 305, 21.10.1992, p. 12.(4) OJ L 127, 9.5.2001, p. 38.(5) OJ L 78, 25.3.2003, p. 8.ANNEXIn the Annex to Directive 2001/32/EC, under heading (a), in point 7, the entry in the right-hand column is replaced by the following:">TABLE>".